Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-17, 19, 21, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Strauch (US 2006/0097464) was found to be the closest prior art.  Strauch discloses a tool bit holder (See Figure 10) comprising: an inner sleeve 21 in which a longitudinal bore 2 is defined in which a tool bit 1 is receivable; a detent 4 engageable with the tool bit 1 for locking the tool bit within the longitudinal bore 2; an outer sleeve 5 surrounding the inner sleeve 21 and movable relative to the inner sleeve 21 between a locking position, in which the detent (See Figure 10) is engaged with the tool bit 1 for locking the tool bit 1 within the longitudinal bore 2, and a release position (See Figure 11), in which the detent 4 may be disengaged from the tool bit 1 to permit removal of the tool bit 1 from the longitudinal bore 2; and a spring 11 positioned between the inner sleeve 21 and the outer sleeve 5, wherein the spring biases 11 the outer sleeve 5 toward the locking position (See Figure 10).
Regarding claim 1, Strauch does not disclose wherein the second detent is maintained in the circumferential groove in the locking position and the release position by the outer sleeve.  
Regarding claim 21, Strauch does not disclose releasing the spring in response to the first detent disengaging the rear of the tool bit, permitting the spring to rebound to 
Regarding claim 24, Strauch does not disclose a retaining ring secured to the shank, wherein the outer sleeve is abuttable against the retaining ring to limit axial displacement of the outer sleeve relative to the shank.  
Regarding claim 25, Strauch does not disclose pulling the outer sleeve in a forward direction towards an opening of the longitudinal bore, with the inner sleeve remaining stationary, against the bias of the spring; aligning the channel in the outer sleeve with the first detent; and removing tool bit from the longitudinal bore, thereby pushing the first detent radially outward into the channel and out of the longitudinal bore.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Strauch, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 21, 24, and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722